United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2314
                                   ___________

Mary P. Loeffler,                    *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Nebraska.
                   1
Larry G. Massanari, Commissioner of *
Social Security Administration,      *      [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                         Submitted: November 6, 2001
                             Filed: November 15, 2001
                                  ___________

Before WOLLMAN, Chief Judge, BOWMAN, and LOKEN, Circuit Judges.
                             ___________

PER CURIAM.

       Mary P. Loeffler appeals the District Court’s2 order affirming the denial of
disability insurance benefits and supplemental security income. In conjunction with
her June 1997 applications, Loeffler claimed disability since March 1996 because of

      1
       Larry G. Massanari has been appointed to serve as Acting Commissioner of
Social Security and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c)(2).
      2
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
fibromyalgia, depression, and allergies. After a hearing at which a vocational expert
testified in response to a hypothetical posed by the administrative law judge (ALJ),
the ALJ found that Loeffler could not perform her past relevant work, but she could
perform the jobs the vocational expert identified. Having carefully reviewed the
record, see Dunahoo v. Apfel, 241 F.3d 1033, 1037 (8th Cir. 2001) (standard of
review), we affirm.

       We reject Loeffler’s apparent challenge to the ALJ’s credibility findings. See
Hogan v. Apfel, 239 F.3d 958, 962 (8th Cir. 2001) (explaining that deference to ALJ
is appropriate when ALJ explicitly discredits claimant and presents reasonable basis
for doing so). We conclude that Loeffler’s reliance on the statements by her doctors
that were related to her workers’ compensation claim is misplaced because a
disability determination by another agency is not binding on the Social Security
Administration, see 20 C.F.R. §§ 404.1504, 416.904 (2001), and as the ALJ noted,
these physicians’ residual functional capacity findings were consistent with those of
the ALJ. Moreover, the record belies Loeffler’s assertions about her inability to
afford treatment. We decline to address Loeffler’s remaining arguments. See PlaNet
Prods., Inc. v. Shank, 119 F.3d 729, 732 (8th Cir. 1997) (declining to consider
argument raised for first time in reply brief); Misner v. Chater, 79 F.3d 745, 746 (8th
Cir. 1996) (refusing to consider argument not raised in district court).

      Loeffler's tendered supplemental brief is accepted for filing.

      The order of the District Court is affirmed. See 8th Cir. R. 47B.




                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -3-